Citation Nr: 0602985	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-35 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) - which, in relevant part, granted service 
connection for PTSD and assigned a 50 percent evaluation 
retroactively effective July 10, 2002, the date of receipt of 
the veteran's claim for this condition.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDING OF FACT

As a result of his PTSD, the veteran has nightmares, 
flashbacks, irritability, increased arousal, avoidance, 
hypervigilance, and an exaggerated startle response, with 
Global Assessment of Functioning (GAF) scores of 50 and 57; 
these symptoms reflect occupational and social impairment 
with no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).



In this particular case, the veteran filed his initial claim 
for service connection for PTSD in July 2002.  He was 
provided notice of the VCAA in a September 2002 letter.  The 
RO subsequently granted service connection for PTSD in the 
November 2002 decision at issue and initially assigned a 50 
percent rating effective July 10, 2002, the date of receipt 
of his claim.  In August 2003, in response, he filed a notice 
of disagreement requesting an initial rating higher than 50 
percent.  Therefore, in accordance with VAOPGCPREC 8-2003, 
the notice provisions of the VCAA are inapplicable to this 
"downstream" claim for a higher initial rating.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record consists of VA medical records and a 
report of VA examination.  The veteran and his representative 
have not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2005).  In his 
November 2003 substantive appeal (VA Form 9), the veteran 
declined the opportunity to appear for a personal hearing.  
38 C.F.R. § 20.700(a).


Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).



Specific rating criteria

The veteran's PTSD is evaluated as 50-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes] (2005).

Analysis

Having reviewed the entire record, the Board concludes that 
an evaluation higher than 50 percent is not warranted for the 
veteran's service-connected PTSD at any time since the 
original grant of service connection.  His symptoms are most 
commensurate with a 50-percent rating, as opposed to 70 or 
even 100 percent.

The Board is well aware of the veteran's valorous service in 
Vietnam, as evidenced by his receipt of the Purple Heart 
Medal.  The rating for his resulting PTSD, however, must be 
based on the applicable standards as they relate to the 
findings on medical evaluation.

The medical evidence in this case consists of VA treatment 
records dated in 2002 and the report of an October 2002 VA 
examination.  In January 2002, mental status evaluation 
showed the veteran was correctly oriented to time, place and 
person.  He denied auditory and visual hallucinations and 
suicidal and homicidal ideations.  He did state that he had 
difficulty with crowds.  He also had dreams of military 
but did not describe them as nightmares.  He slept six hours 
a night and had a very good appetite.  He indicated that his 
concentration was not too good and that he was irritable, 
socially withdrawn, hypervigilant, and worried about the 
safety of his family a lot.  On a VA mental health admission 
assessment in April 2002, the veteran reported losing his 
temper at work (as a postal clerk) due to stress.  Objective 
mental status examination revealed he was neatly groomed.  
His mood was anxious and his affect was depressed.  He 
reported intrusive thoughts, an exaggerated startle response, 
flashbacks, nightmares, anger outbursts, and fear of losing 
control and hurting someone.  But he denied full blown panic 
attacks or dissociative episodes, and there was no evidence 
of a thought disorder or delusions.  He also denied 
experiencing auditory or visual hallucinations, as well as 
having any suicidal or homicidal ideations.  His memory was 
grossly intact and his attention, concentration, and 
judgement were good.  The diagnosis was chronic PTSD with 
residual hyperarousal, reexperiencing and avoidance.  The 
examiner assigned a GAF score of 50.  A Zoloft trial was 
discussed.  

On psychiatric evaluation in May 2002, it was noted the 
veteran was taking Zoloft with no side effects.  He indicated 
the medication had reduced his PTSD symptoms.  He denied any 
nightmares, panic attacks, outbursts and much less 
irritability with ability to think things through before 
reacting.  He denied any crying spells and felt a little more 
hopeful since changing his work schedule and cutting 
overtime, spending more time at home gardening, and spending 
time with his daughter who was back from college for the 
summer.  Mental status examination noted that he was neatly 
groomed and anxious looking.  His speech was soft and 
slightly hesitant.  He still had intrusive thoughts but 
denied nightmares, flashbacks, dissociative episodes or panic 
attacks.  He admitted to obsessive checking of locks and 
having rigid rules at home and easy triggering to trivial 
infractions.  A June 2002 record entry noted he was in group 
and private therapy for PTSD.  

On VA examination in October 2002, the veteran reported that 
he was married with two adult children and had worked at the 
postal service since 1973.  He indicated that his most recent 
episode of PTSD was at work when he thought he had high blood 
pressure and was having a heart attack.  He went to Urgent 
Care and was sent to the psychiatric unit for further 
psychiatric evaluation.  He reported that last week he met 
with a buddy who was injured with him in Vietnam and that it 
was comforting for both of them to see each other.  Mental 
status examination revealed the veteran was cooperative and 
appeared to be of average intelligence.  His memory function 
and speech were within normal limits and his judgment was 
fair.  He was oriented to time, place and person.  There was 
no evidence of any major thought disturbance.  He denied any 
homicidal or suicidal ideations and reported taking 
medication for depression.  The examiner reported the veteran 
had nightmares, physiological reactivity, heart pounding, 
tense muscles, panic attacks, flashbacks, nightmares, numbing 
and avoidance, foreshortened sense of future, markedly 
diminished interest in significant activities, increased 
arousal, irritability, hypervigilance and exaggerated startle 
response.  The examiner assigned a GAF score of 57.

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  The veteran has not 
reported any problems with his marriage or his relationship 
with his daughters.  In fact, in May 2002, he expressed 
pleasure in being able to spend time with his daughter who 
was back from college for the summer.  And although he also 
has reported having outbursts at work due to stress, there is 
no indication this has interfered with his ability to work 
consistently.  Indeed, the record reflects that he has been 
steadily employed at his current job since 1973 - so for 
many years now, with no reports of any missed days due to his 
PTSD.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, the 
veteran has repeatedly denied having any suicidal ideation.  
And while he has admitted to obsessive checking of locks and 
having rigid rules at home, there is no indication this 
behavior - in turn, has interfered with his routine 
activities.  There also has been no clinical description of 
his speech as intermittently illogical, obscure, or 
irrelevant.  Indeed the 2002 VA examination found his speech 
to be within normal limits.  While his mood had been 
described as depressed and anxious, there was no indication 
he demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  Although he described some lack of impulse 
control, he indicated that following the initiating of 
prescription Zoloft he had much less irritability with 
ability to think things through before reacting.  Spatial 
disorientation was not shown.  The clinical records do not 
document any indication of neglect of personal appearance and 
hygiene.  Indeed, the May 2002 medical entry indicated the 
veteran was neatly groomed.  Finally, it has not been shown 
that his PTSD has resulted in an inability to interact and 
maintain relationships with friends and coworkers.  As noted 
above, despite his report of outbursts at work, the fact that 
he has been employed at the same place for over 32 years 
suggest that, while his PTSD may affect him, it does not 
interfere with his ability to maintain work relationships in 
order to continue his job.  Furthermore, he has not described 
any problems in his relationship with his wife and children.  

The medical evidence indicates the veteran's primary 
symptomatology includes nightmares, flashbacks, irritability, 
increased arousal, avoidance, hypervigilance, and an 
exaggerated startle response.  The May 2002 medical entry 
showed a GAF score of 50, the lowest the veteran has 
received.  The only other assigned GAF score is the 57 
reported on the October 2002 VA examination report.  
A GAF score of 41-50 denotes serious symptoms or serious 
impairment in social or occupational functioning, whereas a 
GAF score of 51-60 denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation at any time since the 
effective date of service connection, July 10, 2002.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's PTSD has been no more than 
50-percent disabling since the effective date of his award, 
so his rating cannot be "staged" because this represents 
his greatest level of functional impairment attributable to 
this condition.

And since, for the reasons stated, the preponderance of the 
evidence is against assigning an initial rating higher than 
50 percent, there is no reasonable doubt to resolve in the 
veteran's favor concerning this initial evaluation.  
38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


